Securities Act File No. 33-40682 Investment Company Act File No. 811-06312 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 58 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 58 x (Check appropriate box or boxes) THE LAZARD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrants Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on (DATE) pursuant to paragraph (b) x 60 days after filing pursuant to paragraph (a)(1) o on (DATE) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on March 31, 2011 pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. March 31, 2011 Lazard Funds Prospectus Institutional Shares Open Shares Institutional Shares Open Shares U.S. Equity Lazard U.S. Equity Value Portfolio LEVIX LEVOX Lazard U.S. Strategic Equity Portfolio LZUSX LZUOX Lazard U.S. Mid Cap Equity Portfolio LZMIX LZMOX Lazard U.S. Small-Mid Cap Equity Portfolio LZSCX LZCOX International Equity Lazard International Equity Portfolio LZIEX LZIOX Lazard International Equity Select Portfolio LZSIX LZESX Lazard International Strategic Equity Portfolio LISIX LISOX Lazard International Small Cap Equity Portfolio LZISX LZSMX Global Equity Lazard Global Listed Infrastructure Portfolio GLIFX GLFOX Emerging Markets Lazard Emerging Markets Equity Portfolio LZEMX LZOEX Lazard Developing Markets Equity Portfolio LDMIX LDMOX Lazard Emerging Markets Equity Blend Portfolio EMBIX EMBOX Lazard Emerging Markets Multi-Strategy Portfolio EMMIX EMMOX Lazard Emerging Markets Debt Portfolio LEDIX LEDOX U.S. Fixed Income Lazard U.S. High Yield Portfolio LZHYX LZHOX Lazard U.S. Municipal Portfolio UMNIX UMNOX Tactical Asset Allocation Lazard Capital Allocator Opportunistic LCAIX LCAOX Strategies Portfolio The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete.
